Citation Nr: 0112989	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of payment of burial benefits 
at the rate prescribed for a service-connected death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, K.R., J.P., J.M., T.M.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969.  

This matter arises from a rating decision rendered in 
November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The appellant requested a video conference before a member of 
the Board during the pendency of this appeal.  Such a hearing 
was conducted by the undersigned on November 16, 1999; a 
transcript of that proceeding is of record.  In addition, the 
appellant submitted additional evidence, and waived its 
consideration by the RO.  See 38 C.F.R. § 20.1304(c) (2000).  
The Board will consider it accordingly.  


FINDINGS OF FACT

1.  The veteran was pronounced dead on July [redacted], 1997; the 
cause of death was undetermined.  

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling.  

3.  The veteran did not die of a service-connected 
disability; nor did a service-connected disability cause, 
hasten, or materially and substantially contribute to his 
death.   


CONCLUSION OF LAW

The criteria for the payment of burial benefits at the rate 
prescribed for a service-connected death have not been met.  
38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. § 3.1600(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC), and information 
sent to the appellant informed him of the information and 
evidence needed to substantiate this claim and complied with 
the VA's notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
evidence identified by the appellant appears to have been 
obtained and considered.  The appellant has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
The Board is unaware of any additional relevant evidence that 
is available.  The appellant has been offered and afforded 
the opportunity to present testimony at a personal hearing 
before the undersigned.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to him with the development of evidence 
is required.  In the circumstances of this case, a remand to 
have the RO apply the new Act would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the appellant in this case.  Further 
development and further expending of VA resources is not 
warranted.  Taking these factors into consideration, there is 
no prejudice to the appellant in proceeding to consider the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The appellant contends that the veteran's death was a 
consequence of his military service.  More specifically, he 
asserts that the veteran bled to death as a result of 
longstanding injuries received as the result of a 
gunshot/shell fragment wound incurred while the veteran was 
serving in the Republic of Vietnam.  

In any case in which a veteran dies as the result of a 
service-connected disability or disabilities, the Secretary, 
upon the request of the survivors of such veteran, shall pay 
the burial and funeral expenses incurred in connection with 
the death of the veteran in an amount not exceeding that 
specified in 38 U.S.C.A. § 2307.  See 38 C.F.R. § 3.1600(a).  
Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312(a) (2000).  A service- 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  Therefore, service connection for 
the cause of a veteran's death may be demonstrated by showing 
that the veteran's death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused or contributed to the veteran's death 
may be service-connected.  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), (b), (d) 
(2000).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Additionally, as the record indicates that the veteran 
engaged in combat in Vietnam, the Board would point out that 
38 U.S.C.A. § 1154(b) (West 1991) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (2000).  It must be noted however that the 
presumption afforded under 38 U.S.C.A. § 1154(b) addresses 
only the question of whether a particular disease or injury 
occurred in service, that is, what happened then, and not the 
question of either current disability or nexus to service, as 
to both of which competent medical evidence is generally 
required.  In short, the above-cited provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, No. 97-1184 
(U.S. Vet. App. July 23, 1998); Velez v. West, 11 Vet. App. 
148 (1998); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The facts in this case are as follows:  During his lifetime, 
the veteran indicated that he had been sitting on a 
bulletproof vest while riding in a helicopter in the Republic 
of Vietnam.  He further indicated that a projectile passed 
through the bottom of the helicopter, struck his bulletproof 
vest, and shattered the ceramic inserts in the vest resulting 
in wounds to the veteran's buttocks and rectum.  The 
veteran's service medical records are negative for any 
treatment or diagnosis of such a wound.  Service medical 
records do show a small hemorrhoid tag on Class III flight 
physical examination of April 1967 which was described as 
asymptomatic.  

During a VA hospitalization in March 1985, the veteran was 
noted to have hemorrhoids and a history of rectal bleeding, 
but he reported that he had never had an evaluation for it.  
A barium enema was reported to be negative and the veteran 
refused a colonoscopy.  A complete blood count (CBC) was 
reported to be normal at the time.  During a VA physical 
examination conducted in February 1992, a grape-sized 
external hemorrhoid was observed.  Anal dermatitis also was 
noted.  At that time, the veteran reported having been 
injured in the buttocks and rectal area through the bottom of 
a helicopter in service; he reportedly was treated less than 
one day in the hospital and went back on his missions.  
During VA outpatient treatment conducted during the following 
month, the veteran complained of periodic rectal bleeding of 
15 years' duration.  Later that year, he underwent a 
colonoscopy for evaluation of rectal bleeding of unknown 
etiology that the veteran stated had been intermittent during 
the prior 18-year period.  Examination of the cecum showed 
blood scattered throughout the colon, but mostly in the 
rectum; bleeding was not localized except for possible 
hemorrhoids.  A barium enema performed two months earlier was 
noted to be negative.  A hemorrhoidectomy later was 
performed, and during a July 1993 VA hematologic examination, 
the veteran indicated that his rectal bleeding had been less 
frequent subsequent to that surgery.  Notably, the veteran 
reported that during the hemorrhoidectomy there was possibly 
the removal of some foreign body consisting of Kevlar from a 
bullet injury.  However, the examiner subsequently noted that 
the etiology of the veteran's anemia was unknown other than 
possibly just blood loss anemia.  The veteran also was noted 
to be anemic at that time.  The Board notes further, that 
contrary to the veteran's assertion, the report of the April 
1993 hemorrhoidectomy does not reflect that any foreign 
material was removed.  It was noted, however, that a complete 
work-up consisting of colonoscopy, Technitium scan, and upper 
gastrointestinal series, were all negative for problems other 
than hemorrhoids.  

The veteran was seen in January 1996 in an emergency 
department requesting detoxification.  The veteran provided a 
positive response to a review of all systems.  Physical 
examination revealed some hemorrhoids although he was occult 
blood negative on rectal examination.  The veteran then was 
hospitalized at a private medical facility in January - 
February 1996.  Macrocytic anemia was diagnosed.  Toxicology 
screening revealed the presence of barbiturates and a blood-
alcohol level on admission of 159 mg. per dl.  The veteran 
also was noted to have an abnormal electrocardiogram.  He 
denied melena or hematochezia, and deferred a rectal 
examination.  Thrombocytopenia and alcohol hepatitis were 
diagnosed, along with macrocytic anemia.  On VA treatment in 
October 1996, the veteran was afforded a physical examination 
for the Ohio Veterans Home.  It was noted that the veteran 
had been doing well and that his last alcohol use had been in 
February 1996. He denied nausea, vomiting, hematemesis, 
melena and jaundice at the time and was noted to be under the 
care of the Mental Hygiene Clinic for PTSD.  On VA 
examination in April 1997, the veteran reported a history of 
colonoscopy and removal of benign polyps in 1992.  He voiced 
no physical complaints on general medical examination at the 
time.  Examination of the digestive system revealed no 
pertinent abnormalities of the rectum.  

The veteran had been granted service connection for PTSD 
effective January 21, 1992.  That disability had been 
evaluated as 30 percent disabling.  Service connection had 
not been established for any other disabilities.  

The veteran was found dead on July [redacted], 1997.  An autopsy was 
performed to determine the cause of death.  However, because 
of advanced decomposition of the veteran's body, the cause of 
his death remained undetermined.  

At his personal hearing, the appellant and others testified 
that the veteran had suffered from rectal bleeding for many 
years, and probably since military service.  The appellant 
also submitted documentation regarding the nature of the 
bulletproof vests used by certain servicemen in the Republic 
of Vietnam.  He also testified that it was his sincere belief 
that his son had sustained shell fragment wounds of the 
rectum as the result of a projectile that smashed the 
bulletproof vest that the veteran had been sitting on for 
protection while riding in a helicopter, that the vest 
shattered sending fragments into the veteran's rectum and 
colon, and that because these fragments were made of 
porcelain, they remained undetected until the veteran's 
death.  He further testified that it was his opinion that the 
veteran bled to death, notwithstanding medical evidence to 
support his conclusion.  

The Board has carefully considered all of the evidence of 
record, including the testimony and other documentation 
submitted by the appellant.  However, there simply is no 
medical evidence linking the veteran's death to chronic 
bleeding caused by an injury in service.  As previously 
noted, service medical records are negative for any such 
injury.  Notwithstanding the lack of official documentation 
of injury to the veteran's buttock/rectum area in service, 
the record clearly establishes that the veteran did engage in 
combat in service which, as noted above, eases the 
evidentiary burden with respect to events that occur in 
combat in service.  In this regard, the Board has considered 
the testimony and documentary evidence regarding the 
possibility that ceramic fragments entered the veteran's 
rectum at the time of the injury in service, that such 
fragments are not discernable through x-rays and that such 
fragments caused the veteran's longstanding rectal bleeding.  
However, not only did the veteran undergo numerous procedures 
that failed to locate and identify the source of the 
bleeding, there simply is no competent medical evidence 
showing a nexus between any disability for which service 
connection should be established and the cause of the 
veteran's death.  See Kessel v. West, 13 Vet. App. 9 (1999) 
(en banc) (38 U.S.C.A. § 1154(b) does not constitute a 
substitute for evidence of a current disability, causal nexus 
between a combat service injury or disease and a current 
disability or the continuation of symptoms subsequent to 
service).  Moreover, in 1992, the veteran indicated that his 
rectal bleeding had existed for anywhere from 15 to 18 years.  
That would tend to indicate that this disorder began no 
earlier than 1977.  This clearly was many years following the 
veteran's March 1969 discharge from military service.  
Further, although testimony was provided to the effect that 
the veteran experienced ongoing rectal bleeding up to the 
time of his death, notably, medical records from 1996 and 
1997 show no complaints, findings or treatment for rectal 
bleeding.  In any event, the Board notes that even if it were 
established that the veteran's chronic rectal bleeding was 
related to his military service, there is no clinical 
evidence supporting the conclusion that this disorder was 
either the immediate or a contributing cause of the veteran's 
demise.  Unfortunately, an autopsy failed to determine the 
cause of the veteran's death.  Finally, the Board notes that 
the veteran was diagnosed as suffering from macrocytic anemia 
slightly more than one year prior to his death.  However, 
there is no medical evidence linking this type of anemia to 
the veteran's military service or more specifically, to the 
cause of his death.  Based on the foregoing, the Board must 
conclude that the veteran's chronic periodic rectal bleeding 
was not incurred in or aggravated by active military service, 
38 U.S.C.A. § 1110 (West 1991), and that even if the evidence 
did demonstrate that it were, the clinical evidence of record 
is insufficient to establish that it resulted in the 
veteran's demise.  

As a final matter, the Board notes that there is no 
indication that the veteran's service-connected PTSD was 
either a principal or contributory cause of death.  See 
38 C.F.R. § 3.312.  Accordingly, the Board finds no 
reasonable basis upon which to predicate a grant of the 
service-connected death burial allowance.  See 38 C.F.R. 
§ 3.1600(a).  


ORDER

Payment of burial benefits at the rate prescribed for a 
service-connected death is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







